DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 31, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 2015/0207147 “Nagai”) in view of Ogane et al. (US 2012/0133332 “Ogane”), CHOI et al. (US 2012/0288752 “Choi”) and Baba et al. (US 2009/0291355 “Baba”) 
 	For claims 1, 11, 12 and 14:  Nagai teaches a lithium-ion secondary battery manufacturing method for manufacturing a lithium-ion secondary battery comprising a battery assembly fabricating step where a battery assembly 100 is fabricated by providing inside a battery case 50 a positive electrode 10 having a positive electrode active material, a negative electrode 20 having a negative electrode active material, and a nonaqueous electrolyte containing 
	Nagai does not explicitly teach, in the conditioning step, the battery is discharged to a predetermined lowest SOC.  However, Ogane in the same field of endeavor teaches a charge/discharge cycle between upper and lower limits of a battery’s SOC within the range of 20% to 80%, which overlaps with the claimed range of 60% or more and 95% or less and 80% or more and 95% or less. (Ogane in 0101)  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)  The skilled artisan would find obvious to discharge the battery to a predetermined lowest SOC within applicant’s claimed range.  The motivation for such a modification is for optimization of the battery’s internal resistance. (Ogane, Id.)
	Nagai does not explicitly teach an overcharge additive or a predetermined highest SOC and charging to the predetermined highest SOC.  However, Choi in the same field of endeavor teaches overcharging in conjunction with using an overcharge additive. (Choi in 0009, 0045)  The overcharge additive is biphenyl and another aromatic compound such as benzene derivative 
 	Nagai does not explicitly teach the claimed range for the lowest predetermined SOC or enabling a volume change rate of a lattice volume of a crystallite of the positive electrode active material when the lattice volume of the crystallite of the positive electrode active material at the lowest SOC is compared with the lattice volume of the crystallite of the positive electrode active material at the highest SOC to become larger than 0% and equal to or smaller than 3%.  However, Baba in the same field of endeavor teaches that electrodes of a lithium ion secondary battery, such as lithium cobalt oxide and graphite materials, expand during charging and shrink during discharging. (Baba in 0018)  Baba specifically teaches that the expansion-shrinkage ratio of the electrodes as a whole increases because the positive electrode expands further when the charge potential becomes higher.  Thus, it is asserted that the lowest and highest SOC values of Nagai would enable the claimed volume change rate of larger than 0% and equal to or smaller than 3%.   	
 	Nagai does not explicitly teach broken portions in the electrode formed in the conditioning step by discharging and charging to the predetermined lowest SOC and predetermined highest SOC at least once.  However, it is asserted that the lithium-ion secondary battery of Nagai would include broken portions as a consequence of electrode expansion (Baba, supra), and since the method of Nagai, Choi and Baba is the same or substantially the same as 
 	For claim 3:  In Choi, the overcharge additive is 0.1 to 10 parts by weight which overlaps with 4 mass % to 5 mass %. (Choi in 0028)  Choi does not explicitly teach a content of the biphenyl being 0.5 mass % to 1.0 mass %.  However, as the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)  Furthermore, it is asserted that the skilled artisan would find obvious without undue experimentation to employ the claimed amount of biphenyl, as absent of unexpected results it is asserted that this is an optimizable parameter for a result-effective variable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
	For claim 4:  The difluorophosphate ion content formed on a surface of the positive electrode active material layer is preferably 0.002 µmol or greater per cm2 of surface area of the positive electrode (Nagai in 0019), which teaches or at least suggests a film amount per 1 m2 of the positive electrode active material on a molar basis of the difluorophosphate becomes 1.5 µmol or more and 4.0 µmol or less.
 	For claims 5, 7, 8:  In Choi, the overcharge additive forms a film derived from difluorophosphate and the conductive film derived from the overcharge additive, and film at 4.6 to 5.0 V would result in the predetermined highest SOC being at least 112%, which is within the claimed range of from 105% to 125%. (Choi in 0026, 0028)  

 	For claim 10:  The nonaqueous electrolyte consists of at least one solvent, a supporting salt, overcharge additives, and difluorophosphate. (Nagai in 0042)  The examiner notes that oxalatoborate initially in the electrolyte is intentionally decomposed into a layer deposited on the negative electrode. (0045) 

Response to Arguments
Applicant’s arguments filed with the present amendment have been fully considered and are persuasive.  A new ground of rejection relying, in part, on Ogane is set forth in the present Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722